___________

                                    No. 95-2340
                                    ___________

Albert Jay Wright,                        *
                                          *
              Appellant,                  *
                                          *
     v.                                   *
                                          *
Robert Michael Bell, Head Nurse; *       Appeal from the United States
Lauer, Eye Doctor; Mike Shearin, *       District Court for the
Psychologist; Angie, Nurse;               * Western District of Missouri.
Richardson, Psychologist; Ronald *
Lopez; William Maylee; Odell             *           [UNPUBLISHED]
Henry; Pat Mantle; Arthur W.             *
Dearixon; Michael Groose; David          *
J. Mercier; Angela Pritchard,            *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     February 23, 1996

                           Filed:   March 1, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Albert Jay Wright appeals the district court's1 orders granting
summary judgment to defendants in his 42 U.S.C. § 1983 action, and
dismissing his pendent state-law claims.          Having carefully reviewed the
record and the parties' briefs, we conclude that no error of law or fact
appears and that an opinion would lack




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri, adopting the report and
recommendation of the Honorable William A. Knox, United States
Magistrate Judge for the Western District of Missouri.
precedential value.   Wright's motion for appointed counsel is denied.


     Accordingly, we affirm.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-